uawr
                                 ELECTRONIC RECORD




COA # 14-14-00534-CR                               OFFENSE: Aggravated Sexual Assault


STYLE: Jacov Nixon vThe State of Texas             COUNTY: Montgomery


COA DISPOSITION: Affirmed                           TRIAL COURT: 9th District Court


DATE: August 18. 2015    Publish: No               TC CASE #: 12-05-05609 CR




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Jacov Nixon v The State of 1rexas

CCA#


                                       Petition   CCA Disposition:       i*aj-/r
FOR DISCRETIONARY REVIEW IN C CAIS:               DATE:

                                                  JUDGE:

DATE:       ll/jLS/20ir                           SIGNED:                       PC:

JUDGE:       rA ULUJU*-                           PUBLISH:                      DNP:




                                                                                       MOTION FOR


                                                          FOR REHEAR ING IN CCA IS:


                                                       JUDGE:


                                                                               ELECTRONIC RECORD